Citation Nr: 1829233	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-34 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a heart condition, to include an enlarged heart and ischemic heart disease, due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, claimed as high blood pressure, to include as due to exposure to herbicides.

4.  Entitlement to service connection for headaches, to include as due to high blood pressure.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The July 2013 rating decision denied the service connection claims for an enlarged heart, high blood pressure and headaches.  The November 2014 rating decision granted the service connection claim for bilateral hearing loss, at a noncompensable rating, effective August 13, 2014.

The Board notes that the Veteran initially filed a service connection claim for an enlarged heart, and subsequently, filed a service connection claim for ischemic heart disease, after his appeal for the service connection claim for an enlarged heart was advanced and activated on the Board's docket.  The Veteran also initially filed a service connection claim for high blood pressure.  However, both issues have now been recharacterized as: (1) entitlement to service connection for a heart condition, including an enlarged heart and ischemic heart disease, due to exposure to herbicides; and (2) entitlement to service connection for hypertension, claimed as high blood pressure, to include as due to exposure to herbicides.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 - 6 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The issues of an initial compensable rating for bilateral hearing loss; service connection for hypertension; and service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran, who served in the Republic of Vietnam during the Vietnam war, has a diagnosis of ischemic heart disease, which is a disability that is presumed to be related to herbicide agents, such as Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include an enlarged heart and ischemic heart disease, due to exposure to herbicides, are met.  38 U.S.C. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

Alternatively, service connection may also be established on a presumptive basis for certain disabilities resulting from exposure to a herbicide agent.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Pertinent to this specific issue, ischemic heart disease (or coronary artery disease) is one the enumerated diseases that is applicable to presumptive service connection based on exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2017).

The Veteran asserts entitlement to service connection for his heart conditions as a result of exposure of Agent Orange during his active service in the Republic of Vietnam.

Since his service personnel records confirm his active service in the Republic of Vietnam, exposure to herbicide agents is presumed.  See, e.g. Foreign Service Record, Military Personnel Records.  Additionally, the medical evidence of record reflects that the Veteran has diagnosed heart conditions, including an enlarged heart, as well as ischemic heart disease, which includes coronary artery disease, with acute, subacute, or old myocardial infarction.  See, e.g. January 2018 VA examination for Heart Conditions.  Therefore, the Board concludes that the Veteran's ischemic heart disease is presumed to be the result of his in-service herbicide agent exposure, which establishes service connection.  See 38 C.F.R. § 3.309(e).


ORDER

Service connection for a heart condition, to include an enlarged heart and ischemic heart disease, due to herbicide exposure, is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these remaining issues on appeal.

Bilateral Hearing Loss

The Veteran asserts that he cannot hear anyone talking about a whisper and that he can somewhat make out what the person is saying by the movement of the person's lips.  See July 2015 Notice of Disagreement.  He also asserts that if someone talks behind him, he cannot make out a word of what the person is saying, unless if standing in very close proximity.  See id.

According to the most recent treatment record in his claims file, the Veteran reported chronic drainage from the left ear and frequent ear infections.  See April 2015 Audiology Consult Note.  His treatment record also reflects that at that time, the Veteran had mild to moderate sensorineural hearing loss in the right ear, and moderate to severe mixed hearing loss.  Thus, given that this suggests that his hearing loss might have deteriorated, and that almost four years have elapsed since his last audiologic examination, the current severity of his bilateral hearing loss is uncertain.  As is the case here, when the record does not adequately reflect the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993).  Therefore, a remand is required for a new VA examination to determine the current severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Additionally, on remand, all outstanding treatment records and/or his most recent treatment records for his hearing disability, including all audiometric examinations, should also be associated with his claims file.

Hypertension

The Veteran also asserts service connection for high blood pressure.  As noted above, he has also asserted, and VA has conceded, exposure to herbicide agents while in active service in Vietnam.

The Veteran's post-service medical records reflect a history and a diagnosis of hypertension, which is also known as high blood pressure that is persistently elevated.  See, e.g. March 2011 Medical Evaluation Report; see also September 2013 Primary Care Note.  Although hypertension is not listed as a disease associated with herbicide exposure under the applicable regulations, the National Academy of Sciences Institute of Medicine (IOM) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 79 Fed. Reg.  2030877, 20310 (Apr. 11, 2014); Fed. Reg. 47,924, 47, 926-927 (Aug. 10, 2012).  Additionally, an article in the November 2016 Journal of Occupational and Environmental Medicine entitled Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans suggests that herbicide exposure history and Vietnam service status were significantly associated with hypertension risk. See https://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.  Thus the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Headaches

The Veteran asserts that his headaches are the result of his high blood pressure.  See September 2014 Attachment to Form VA 9 Appeal to Board of Veterans' Appeals.  As the Veteran is currently diagnosed with hypertension, which may bear a correlation to his headaches, and given that the Veteran has not yet been afforded a VA examination for his headaches, a remand is required for a VA examination on the etiology of his headaches, as well a nexus opinion on a direct service connection basis, and if applicable, a secondary service connection basis as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records, including the most recent treatment records, and associate them with the claims file.

2.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA audiological examination to determine the current severity of bilateral hearing loss.  The VA examiner must review a complete claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

3.  Also, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The VA examiner must review a complete claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or greater), the Veteran's hypertension had its onset in service, or is otherwise related to service, specifically including, exposure to Agent Orange and/or other herbicide agents.

b.  VA concedes exposure to herbicide agents.  Thus, include in the opinion, consideration and discussion of the Veteran's presumed exposure to herbicide agents and the IOM study and the November 2016 article regarding Agent Orange and hypertension referenced above in the body of the remand.

c.  If it is determined there is another likely etiology for his hypertension, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

4.  After obtaining a VA examination and opinion on the Veteran's hypertension, schedule the Veteran for a VA examination on the nature and etiology of his headaches.  The VA examiner must review a complete claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or greater), that the Veteran's headaches are related to his active service.

b.  If it is determined from his VA examination and opinion that the Veteran's hypertension is related to his active service, thereby establishing service connection for hypertension, opine as to whether it is at least likely as not (50 percent probability or more) that the Veteran's headaches are caused by his service-connected hypertension.

c.  If it is determined from his VA examination and opinion that the Veteran's hypertension is related to his active service, opine as to whether it is more likely than not (50 percent probability or more) that the Veteran's headaches have been aggravated by his service-connected hypertension.  

"Aggravation" means an increase in severity of the disorder beyond any medically established baseline.  The appropriate section of the Disability Benefits Questionnaire pertaining to aggravation opinions should be filled out for this purpose, if possible.

d.  If it is determined that there is another likely etiology for his headaches, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

5.  After ensuring compliance, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


